                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

  COURTNEY GREEN,
                                                             CASE NO. 3:18-cv-1781 (CSH)
                  Plaintiff,
   v.

  LIEUTENANT TAVERNIER and
  CORRECTION OFFICER TUGGLE,
                                                                  SEPTEMBER 10, 2019
                  Defendants.


        RULING ON PLAINTIFF’S MOTION TO REVISE PLRA DEDUCTIONS

HAIGHT, Senior District Judge:

        Plaintiff Courtney Green, currently incarcerated at Osborn Correctional Institution in

Somers, Connecticut, has filed a motion asking the Court to change the way the Department of

Correction withholds money from deposits to his inmate account to pay district court and court of

appeals filing fees. See Doc. 12. Plaintiff has five civil rights cases currently pending in federal

court. See id.

        When an inmate is granted leave to proceed in forma pauperis, he is required under federal

law to pay the entire filing fee. See 28 U.S.C. § 1915(b)(1) (“[[I]f a prisoner brings a civil action

or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing

fee.”). In forma pauperis status only relieves the inmate of prepayment of the fee; he must still

make monthly payments of 20% of the preceding month’s income until the filing fee is paid in

full. See 28 U.S.C. § 1915(b)(2).

        If an inmate has more than one case, the statute does not specify whether a fee should be

allocated simultaneously, each month for every case, or sequentially, for one case at a time. In

2016, the Supreme Court resolved this question. In Bruce v. Samuels, ___ U.S. ___, 136 S. Ct.
627 (2016), the Supreme Court held that section 1915(b)(1) requires that filing fee obligations for

multiple cases be assessed simultaneously, not sequentially. Id. at 632.

       Bruce marked a change in practice for the Department of Correction, which had previously

assessed fees sequentially. Post-Bruce, fees are now assessed simultaneously. Consequently, the

Department of Correction allocates 80% of deposits to Plaintiff’s inmate account from family and

100% of his prison income to payment of the filing fees for his five pending federal cases. See

Doc. 12 ¶¶ 1, 3.

       Plaintiff argues that the increased allocation renders him unable to purchase cosmetics,

envelopes, or over-the-counter medications. The plaintiff in Bruce raised a similar argument,

arguing that his ability to use his account to purchase amenities would be progressively curtailed

if fees were assessed simultaneously. 136 S. Ct. at 631. The Bruce plaintiff also raised the fact

that, if a prisoner filed more than five cases, there would be nothing left to pay the filing fee in the

sixth case. The Supreme Court considered, and rejected, those arguments. Id. at 633 (“Bruce’s

extratextual points do not warrant a departure from the interpretation suggested by the text and

context.”).

       The Department of Correction’s actions are consistent with the Supreme Court’s

interpretation of the in forma pauperis statute. Accordingly, the plaintiff’s motion to revise the

PLRA deductions [Doc. 12] is DENIED.

       It is SO ORDERED.

Dated: September 10, 2019
       New Haven, CT
                                               /s/ Charles S. Haight, Jr.
                                               Charles S. Haight, Jr.
                                               Senior United States District Judge

                                                   2
